01-15-00313-CR
                                                                                    APR-7
                                                                                            2015
                                                                             CH»       4. Nii-Otabil Nelson's confinement and restraint is illegal because Defendant is held

without hearing or due process for over 90 days until the time of hearing. He has no way to

prepare for the hearing regarding the alleged violation of probation while incarcerated. Further,

Defendant is a brain surgeon who has patients who direly need him. He is not a flight risk nor a

danger to society in any way, shape or form.

       A capias must be supported by probable cause. See Jones v. State, 119 S.W.3d 766, 786

(Tex. Crim. App. 2003). Rickels v. State, 202 S.W.3d 759, 763 (Tex.Crim.App.2006) We

review an order revoking community supervision under an abuse of discretion standard. There

was no probable cause to issue the caspias as Defendant showed up for court when he was told

by his attorney, adhered to the terms of his probation to the best of his knowledge and has now

being detained without hearing for three months, which is unreasonable and Defendant should be

entitled to bond.     He was given no notice of a capia, but was rather taken into custody

immediately upon arriving to court. He was not given any opportunity to explain why the first

setting of the alleged violation of probation was reset by his attorney.

       As referenced above, Defendant is a brain surgeon and he was out of town in emergency

surgery at the time of the first setting and his attorney related that he would obtain a reset. His

attorney did indeed obtain a continuance and when Defendant arrived for court, he was not given

a hearing on the allegation of probation violation but instead the capia was issued instantly and

he was taken into custody.

       Pursuant to Art. 23.04 in misdemeanor cases, the capia or summons shall issue from a

court having jurisdiction over the case. Secondly, the summons shall issue only upon the

request of the attorney representing the State and shall follow the same form and procedure as in

a felony matter.
       In addition to lack of probable cause and lack of procedural due process, Defendant

maintains that the Court lacked jurisdiction because an Appeal was currently pending in this

same matter and because no attorney representing the State requested the capia.        The judge

issued the capia without request of the State. The Court was clearly on notice that there is an

appeal pending in this matter found in First Appellate Court Case number: 01-14-00924-CR.

Defendant is informed and believes this Appeal relates to the Court's denial of his motion for

new trial and motion to quash. Defendant was forced to request, and did indeed obtain relief,

when this same Court wrongfully incarcerated him without bond in 2014.

       WHEREFORE, PREMISES CONSIDERED, Nii-Otabil Nelson prays that this Court

grant this ex-parte emergency application and issue a Writ of Habeas Corpus to the Sheriff of

Harris County of Harris County, Texas, directing and commanding the production of Nii-Otabil

Nelson before this Court instanter, or at such time and place to be designated by this Court, then

and there to show cause, if any there may be, why Nii-Otabil Nelson should not be discharged

from such illegal confinement; or that Nii-Otabil Nelson be released on his own recognizance or

alternatively allowed bail in a reasonable amount. Nii-Otabil Nelson further prays allowance of

immediate release or alternatively bail for Nii-Otabil Nelson in a reasonable amount, conditioned

that Nii-Otabil Nelson appear at the hearing to await further orders of the Court.


                                              Respectfully submitted,

                                              Nii-Otabil Nelson
                                              SPN02168902
                                              Detained
                                              701 N. San Jacinot St. Houston, TX 77002
                                CERTIFICATE OF SERVICE


       This is to certify that on April 7, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Harris County, by certified mail, return

receipt requested.




                                             Aimee Enriquez
THE STATE OF TEXAS
                                                    §
COUNTY OF HARRIS                                    §


                                             AFFIDAVIT


           BEFORE ME, the undersigned authority, on this day personally appeared Nii-Otabil

Nelson, who being by me duly sworn, upon oath deposes and says:

           "I am Nii-Otabil Nelson, Defendant in this cause; I have read the above and it is true and

correct."




                                                Nii-Otabil Nelson
                                                Affi/nt
           SUBSCRIBED AND SWORN TO BEFORE ME on 7%4 tfyfrlP . 2015, to
certify which witness my hand and seal of office.


    sags
  jSwy.M*         NORA EUA OUVO                 Notary Public, State of Texas
  «&}y-S\ Notary Public. State ofTexas
               MyCommission Expires
                  March 14.2019
                                    ORDER OF SETTING

       On     •          , 2015, came on to be heard the Application of Nii-Otabil Nelson, for a

Writ of Habeas Corpus, and it appearing to the Court that Nii-Otabil Nelson is entitled to a

hearing on said Application, it is THEREFORE ORDERED that the clerk of this Court issue a

Writ of Habeas Corpus directed to the Sheriff of Harris County of Harris County, Texas, and

commanding the Sheriff of Harris County to have and produce the person of Nii-Otabil Nelson

before me in the courtroom of the                            Court, on                    , 2015,

at            o'clock, then and there to show cause why the said Nii-Otabil Nelson should not

be released from custody on his own recognizance or alternatively on a reasonable bond.



Signed on                                     .




                                            JUDGE PRESIDING
                                      NO. 01-15-00248-CR


STATE OF TEXAS                                         IN    THE      FIRST    APPELLATE
                                                       DISTRICT
                                                  §
vs.                                               §
                                                  §
NII-OTABIL NELSON                                 §    HARRIS COUNTY, TEXAS

                                           ORDER


       On                _, 2015, came on to be considered Defendant's Application for Writ of

Habeas Corpus Seeking Bail in the above styled and numbered cause, and said motion is hereby

                                 (GRANTED)            (DENIED).

It is therefore Ordered that Nii-Otabil Nelson be released on his own recognizance or

alternatively admitted to Bail in the amount of                   .



Signed on




                                             JUDGE PRESIDING
                                        NO. 01-15-00248-CR


STATE OF TEXAS                                  §     IN THE COURT OF APPEALS
                                                §     FIRST DISTRICT
vs.                                             §
                                                §
NII-OTABIL NELSON                               §     HARRIS COUNTY, TEXAS


                                WRIT OF HABEAS CORPUS


TO THE SHERIFF OF HARRIS COUNTY, TEXAS:

        GREETINGS:


        YOU ARE HEREBY COMMANDED to produce before me at the First District Court of

Appeals in the County of Harris, State of Texas on the                          day of

                           , 2015, at               o'clock    the person of NII-OTABIL

NELSON, SPN 02168902 whom it is alleged you illegally restrain of his liberty, when and

where you will show why you hold the said NII-OTABIL NELSON, SPN 02168902 in custody,

or restrain his liberty.

        HEREIN FAIL NOT, and return make hereof.




Signed on                                       .




                                             JUDGE PRESIDING